Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and thus dependent claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 recites in part “a minimum size of the first portion being greater than or equal to a size of the second portion.” It is not clear what quantifiable measure is being used to illustrate the “minimum size.” Examiner does not understand how to determine what the minimum size could be in regards to the first portion/second portion. Appropriate action is required.
In addition, claim 19 recites in part “”a ratio of the exposed area of the first peripheral surface.” It is not clear what the exposed area of this limitation it is referring to, i.e from what angle/view. Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are 1-2, 8-9, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by EP3416213A2 (Guen).

Regarding claim 1, Guen teaches a secondary battery having a positive electrode terminal-and-membrane integrated cap plate [abs]. Figure 2B (annotated below) illustrates the claimed limitations:
comprising a cap assembly for secondary battery, comprising a cap [#151] plate and an electrode terminal [#120, #130] [0019-0020]; 
the cap plate being provided with a terminal hole, the electrode terminal being provided to the cap plate and covering the terminal hole [0033]; 
the electrode terminal comprising an outer surface [illustrated below]; 

a section of the first portion parallel to a central axis of the positioning hole being trapezoidal [illustrated below; and 
a size of the first portion gradually decreasing in a direction of the first portion close to the second portion, and a minimum size of the first portion being greater than or equal to a size of the second portion [illustrated below].


    PNG
    media_image1.png
    604
    761
    media_image1.png
    Greyscale

Regarding claim 2, Guen teaches the cap assembly according to claim 1, wherein the first portion comprises a first peripheral surface, an angle between the first peripheral surface and the outer surface is from 135 degrees to 175 degrees [illustrated in Fig. 7 and depicted below].

    PNG
    media_image2.png
    525
    689
    media_image2.png
    Greyscale



Regarding claim 8, Guen teaches the cap assembly according to claim 1, wherein a size of the second portion gradually decreases in a direction of the second portion away from the first portion; the second portion has a second peripheral surface, the second peripheral surface is a circular arc surface [illustrated above in Fig 7]`.
Regarding claim 9, Guen teaches the cap assembly according to claim 1, wherein a shape of the second portion is different from a shape of the first portion [please refer to the illustration in claim 1; the illustration shows the first portion and second portion both have different shapes].
Regarding claim 14, Guen teaches the cap assembly according to claim 13, wherein the electrode terminal [Fig. 2A #130] is provided to a side of the cap plate [#151].
Regarding claim 15, Guen teaches the cap assembly according to claim 1, wherein the electrode terminal [Fig. 2A #130] is provided to a side of the cap plate [#151].

Regarding claim 18, Guen teaches the cap assembly according to claim 1. Guen teaches an electrode assembly [Fig. 2B; #110] and a case [Fig. 2B; #140]; the electrode assembly being received in the case, the cap plate being connected to the case [illustrated in Fig. 2B; 0020], and the electrode terminal [#120 and #130] being provided to a side of the cap plate away from the electrode assembly [illustrated in Fig. 2B].
Regarding claim 19,  Guan teaches the cap assembly of 18 and the busbar [Fig. 8 #220] being connected to the electrode terminal [0067], and the busbar further comprising a through hole aligned with a positioning hole of the electrode terminal in a height direction [0067; the busbars 220 can be welded to the first terminal 120 and the second terminal 130]; the first portion comprises a first peripheral surface; and the 
With regard to the claimed “a ratio of an exposed area of the first peripheral surface to a total area of the first peripheral surface being greater than 2/3”-Examiner has interpreted this limitation that the ratio of the exposed area of the first peripheral surface to a total area of the first peripheral surface could be greater than 2/3, thus could be equal to as well, therefore Guen teaches the exposed area is equal to the total area of the first peripheral surface.


Regarding claim 20, Guan teaches the cap assembly according to claim 19, wherein the busbar is welded to the second region of the outer surface [0065; busbars may be welded to the terminal region 133 of the terminal portion 130 using laser beam. Here, integrated welding regions are formed in the busbars and the terminal portion 130 by the laser beam], the through hole exposes at least part of the first region [illustrated in Fig. 8].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP3416213A2 (Guen).


Regarding claim 3, Guen teaches the cap assembly according to claim 1, wherein the positioning hole further comprises a third portion and is positioned between the first portion and the second portion [depicted above in Fig. 7]. Guen is silent with regard to the third portion is cylindrical. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the third portion to be cylindrical, as this is a known and suitable arrangement for a secondary battery in the art. Further, the change in configuration of shape of a device is obvious 

Regarding claim 17, Guen teaches the cap assembly according to claim 1, wherein the cap assembly [#150] further comprises a sealing ring [0039, #152; i.e gasket], the sealing ring is provided between the cap plate and the electrode terminal [Fig. 2B]. It is noted, that Guan does not explicitly teach the sealing ring (gasket) is located for terminal #130, rather is taught for the electrode terminal #120, however, it would have been obvious to use the same gasket in the configuration for the electrode terminal #130, as doing so would prevent or protect from the introduction of external moisture into the secondary battery 100 or the leakage of the electrolyte from the secondary battery 100 [0041].

s 4-7, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP3416213A2 (Guen) and further in view of US20190115611A1 (Wakimoto).


Regarding claim 4, modified Guen teaches the cap assembly according to claim 3. Guen teaches wherein the first portion comprises a first peripheral surface; the outer surface comprises a first region and a second region, the first region surrounds the first peripheral surface and is connected with the first peripheral surface, and the second region surrounds the first region and is connected with the first region [please refer to the annotated illustration Fir. 7 above to illustrate the claimed limitations]; 
Guen is silent with regard to a roughness of the first region is greater than a roughness of the first peripheral surface. Wakimoto teaches a similar secondary battery as taught by Guen, and teaches a method of manufacturing a secondary battery that includes an electric body that includes a positive electrode plate and a negative electrode plate, an outer package that includes an opening and that houses the electrode body, a sealing plate that seals the opening, a terminal attached to the sealing plate [0010. Wakimoto teaches a roughness of the first region is greater than a roughness of the first peripheral surface [0066-0068]. It is noted, #70 in Fig. 9A, is considered the first region and the other portions would be the first peripheral surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Guen to further teach the roughness taught by Wakimoto because Wakimoto teaches when the surface roughness of a portion is greater than another the energy ray is not easily reflected. 

Regarding claim 5, modified Guen teaches the cap assembly according to claim 4. Guen teaches wherein a size of the second portion gradually decreases in a direction of the second portion away from the first portion; the second portion has a second peripheral surface, the second peripheral surface is a circular arc surface [please refer to the annotated illustration above Fig. 7].
Regarding claim 6, Guen teaches the cap assembly according to claim 1, wherein the first portion comprises a first peripheral surface [depicted above in Fig 7, claim 2]; 
the outer surface comprises a first region and a second region, the first region surrounds the first peripheral surface and is connected with the first peripheral surface, and the second region surrounds the first region and is connected with the first region [depicted above in Fig 7, claim 2];
other portions would be the first peripheral surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Guen to further teach the roughness taught by Wakimoto because Wakimoto teaches when the surface roughness of a portion is greater than another the energy ray is not easily reflected. Accordingly, when an energy ray is projected on the rough surface portion 70, the temperature in the negative electrode collector 9 where the welding is to be performed increases easily, and the negative electrode collector 9 and the negative electrode terminal 10 melt easily [0068]. Furthermore, creation of sputters, burrs, and the like can be suppressed efficiently. Accordingly, a secondary battery having a higher reliability in which internal short-circuiting, caused by sputters and burrs that have fallen off, is readily prevented from happening is provided [0068]. Lastly, the  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding claim 7, modified Guen teaches the cap assembly according to claim 4. Guen is silent with respect to wherein the roughness of the first region is from 1µm to 14µm. Wakimoto teaches is preferably 0.2 μm or larger and, more preferably, is 0.5 μm or larger [0067]; which lies within the claimed ranges of the prior art. MPEP 2144.05I.  Furthermore, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  battery of Guen to further use the roughness sizes taught by Wakimoto, as Wakimoto teaches it is particularly effective to provide the rough surface portion and perform welding projecting an energy ray onto the rough surface portion and a secondary battery having a higher reliability in which internal short-circuiting, caused by sputters and burrs that have fallen off, is readily prevented from happening is provided [0068].


Regarding claim 10, Guen teaches the cap assembly according to claim 1, wherein the electrode terminal comprises a first terminal plate [#131; 0048-i.e. current collector plate] and a second terminal plate [#156; 0048-i.e. lower insulation plate], the first terminal plate is positioned to a side of the second terminal plate away from the cap plate; the positioning hole is formed to the first terminal plate [depicted above in illustration 7], and a depth of the positioning hole is less than a thickness of the first 
Guen is silent with respect to a material of the first terminal plate is different from a material of the second terminal plate. Wakimoto teaches that the terminal portions can be made of two different materials, i.e. copper and aluminum [0070]. Therefore, it would have been obvious to further use two different materials for the first and second terminal plate as doing so would enable a better welding to the electrode terminal and accordingly the degradation of the sealing property can be reliably prevented [0070]. The selection of a known material, which is based upon its suitability for the intended 
Regarding claim 11, as noted above, modified Guen teaches the cap assembly according to claim 10. Guen is silent in regards to wherein the first terminal plate is made of aluminum [0036] and the second terminal plate is made of copper. As indicated above, Wakimoto teaches that the terminal portions can be made of two different materials, i.e. copper and aluminum [0070]. Therefore, it would have been obvious to further use two different materials for the first and second terminal plate as doing so would enable a better welding to the electrode terminal and accordingly the degradation of the sealing property can be reliably prevented [0070]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 12, Guen teaches the cap assembly according to claim 8. Guen is silent in regards to wherein the cap assembly further comprises a fixing member, the fixing member connects the cap plate and the electrode terminal, an edge of the electrode terminal is positioned between the fixing member and the cap plate.
Wakimoto teaches a cap assembly [sealing plate, #2] further comprises a fixing member [#14, i.e. resin inner insulation member- Fig. 10] and connects the cap plate and the electrode terminal, an edge of the electrode terminal is positioned between the fixing member and the cap plate [please look at the illustration below-Fig. 10; 0051].

    PNG
    media_image3.png
    651
    564
    media_image3.png
    Greyscale

It would have been obvious to have modified the cap assembly of Guen to further incorporate the fixing member (i.e. #14] of Wakimoto, as this is a known structural feature in the art, which aids to connect the cap plate (sealing plate) to the electrode terminal, which also is taugh in the instant specification [0051-0052]. Similarily, 
Regarding claim 13, Guen teaches the cap assembly according to claim 1. Guen is silent with regard to wherein the cap assembly further comprises a fixing member, the fixing member connects the cap plate and the electrode terminal, an edge of the electrode terminal is positioned between the fixing member and the cap plate. Wakimoto teaches a cap assembly [sealing plate, #2] further comprises a fixing member [#14, i.e. resin inner insulation member- Fig. 10] and connects the cap plate and the electrode terminal, an edge of the electrode terminal is positioned between the fixing member and the cap plate [please look at the illustration above-Fig. 10]. It would have been obvious to have modified the cap assembly of Guen to further incorporate the fixing member (i.e. #14] of Wakimoto, as this is a known structural feature in the art, which aids to connect the cap plate (sealing plate) to the electrode terminal, which also is taught in the instant specification [0051-0052]. Similarly, Wakimoto discloses that the welding of the terminal is enhanced by the fixing member and the method of the connection is, desirably, adhesion, fitting, or the like [0077].

Regarding claim 16, Guen teaches the cap assembly according to claim 1, however is silent with regard to wherein the cap assembly further comprises a connecting piece, the connecting piece is provided with a bulging portion, the bulging portion extends into the terminal hole and is connected with the electrode terminal. Wakimoto teaches the bulging [10a, i.e. flange portion[-0052] portion as recited in the claimed language [please refer to the illustration above-Fig. 10]. It would have been .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/138586 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/138586 claims 1-20 read on the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.G./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729